DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Status of the Claims
Claims 1-3, 5-6, 8-10, 12, 14-18, 21, 23-25, 27 and 29-40 are pending in this application.   Claims 6, 8-10, 21, 23 and 27 are withdrawn. Claims 1-3, 5, 12, 14-18, 24-25 and 29-40 are under examination as being directed to elected group 1 and elected species.
Formulation F-P (see Specification, para. [0079], Table 2-1)		Gastroparesis 
Formulation F-P comprises (%w/v) 23.64 Metoclopramide HCl, 0.10 Citric Acid monohydrate, 0.44 sodium citrate dihydrate, 0.025 benzalkonium chloride solution 50%, 0.1 edetate disodium dehydrate, 3.0 sorbitol solution (70%), and QS purified water.

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. See below rejections and response to Attorney arguments following the rejections.
It is noted that the claim amendments as well as the addition of new claims 31-40 have necessitated the following new rejections below.
MPEP 7.05.05    Duplicate Claims, Warning
Applicant is advised that should claim 31 be found allowable, claim 36 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Applicant is advised that should claim 35 be found allowable, claim 40 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Applicant is advised that should claim 34 be found allowable, claim 39  will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

New Claim Rejections necessitated by amendment - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 35 and 40 recites the broad recitation of a citric monohydrate concentration of at least about 5-50 millimolar, and the claim also recites ranges 5-25 millimolar, about 5-20 millimolar about 5-15 millimolar about 5-10 millimolar, etc., which is/are the narrower statement of the range/limitation. Additionally, see claims 35 and 40 recite a broad range of at least about 20 millimolar with the narrower range(s) of at least about 15 millimolar, about 10 millimolar, about 5 millimolar.  
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

New Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response states it would address the double patenting rejections upon indication of allowable subject matter.  Based on this response and claim amendments, new double patenting rejections necessitated by amendment have been issued below.

Claims 1-3, 5, 12, 14-15, 17-18, 24-25, 29-33, 35-38 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of US Patent 8334281 B2 in view of US Pub 20040081625 A1. 
The contents and disclosure of the rejected claims and are discussed above and hereby incorporated herein.
	Regarding claims 1-3, 5, 12, 14-15, 17-18, 24-25, US Patent 8334281 B2 generally claims a pharmaceutical composition comprising metoclopramide, or a pharmaceutically-acceptable salt thereof, a citrate buffer, and benzalkonium chloride; wherein the composition is a nasal solution that is clear to pale yellow when compared to standard E, 32 USP <631> on storage at a temperature of 40.degree. C. for at least about 4 weeks; and wherein the composition has a citrate concentration ([citrate]=[citric acid]+[dihydrogen citrate ion]+[hydrogen citrate ion]+[citrate ion]) of at least about 10 millimolar, and so forth, with overlapping, if not identical scope. 
	 Regarding the pH limitation of claims 1, 12 and 16, the 281 patent discloses a starting pH of at least about 4.5 or 5.0, see claims 2-3 and 20-21.
	Further regarding the limitation of a citrate and/or acetate buffer, the 281 patent discloses a citrate buffer as per claim 1	
	The ‘281 patent does not expressly recite the citrate concentration, comprising a citric acid monohydrate and sodium citrate dihydrate. 

    PNG
    media_image1.png
    119
    318
    media_image1.png
    Greyscale

Citric acid monohydrate

    PNG
    media_image2.png
    89
    159
    media_image2.png
    Greyscale

Sodium citrate dihydrate
However such combination citrate/citric acid buffers to achieve a pH touching or adjacent the claimed limitation of above 4.5 is known in the art as per US Pub 625 (aka Sharpe) in the field of intranasal formulations. 
	US Pub 625 is directed to an intranasal pharmaceutical composition comprising Citric Acid Monohydrate USP and Sodium Citrate Dihydrate USP (see Table 1 and paragraph 6).
	US Pub 625 discloses that “sodium citrate dihydrate and citric acid monohydrate serve as a buffering system to achieve and maintain a target pH of about 4.5.” See paragraph 6. 
	Accordingly, as sodium citrate dihydrate and citric acid monohydrate buffer systems are known to achieve a pH touching upon the claimed range used for intranasal formulations, one of ordinary skill in the art would have a rationale to look towards US Pub 625 in combination with ‘281 patent to render the claimed invention obvious.
	Further regarding claim 5 limitation of O.D., because the 281 patent teaches the claimed composition, such properties are necessarily present. 
	Regarding claims 14-15 and the limitations benzalkonium chloride of wherein the pharmaceutical composition has a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), this limitation is taught by claims 7 and 25 of the 281 Patent. 
	Regarding claims 17 and 24 and the limitation of benzyl alcohol, further with a concentration that is about 0.01 to about 0.8% w/v, the 281 Patent discloses said limitations, see claim 18.
	Regarding claim 18 and the limitation of wherein the pharmaceutical
composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, this limitation is taught by claim 8 of the 281 Patent. 
	Regarding claim 25 and the limitations of various excipients listed therein, the 281 patent discloses the pharmaceutical composition further comprises at least one member of the group consisting of a salt, EDTA, sorbitol, a sugar, or a flavoring agent.
	Regarding claims 29-30 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, claim 27 of the 281 Patent discloses the intranasal administration of its MCP formulation. Claims 27 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device.
	Claims 31 and 36 are directed to the pharmaceutical composition of claim 1, wherein the citric acid monohydrate is in an amount of from about 0.2% to about 0.5% w/v, from about 0.25% to about 0.4% w/v, or from about 0.3% to about 0.35% w/v and the sodium citrate dihydrate is in an amount from about 1.0 to about 1.8% w/v, from about 1.2 to about 1.6% w/v, or from about 1.3 to about 1.5% w/v.
	It is noted that claims 31 and 36 discloses combinations of the citric acid monohydrate and sodium citrate dihydrate, in total concentration combined from about 1.2% up to an upper concentration of about 2.3%. 
	As noted above, a broad and reasonable interpretation is that either the monohydrate citric acid or the sodium citrate dihydrate are functional equivalents as when they are in a buffered liquid water solution, they each will donate a citrate anion capable of acting as a weak acid buffer for pH adjustment to that claimed.  Therefore, as both the citric acid monohydrate and sodium citrate dihydrate are equivalents, where the combined concentration of the citrate buffer would be a range of about 1.5% to about 2.3 % ( the addition of the two lowest and two highest concentration ranges of claim 31). 
	Regarding claims 31 and 36, Table 1 US Pub 625 discloses 
	Citric acid monohydrate USP	18-24 mg/g (i.e. 1.8 to 2.4%)
	Sodium citrate, dihydrate 2.6-3.0 mg/g (0.26 to 0.3%) ) which results in a concentration of 20.6-27 mg/G of liquid solution, or equivalent to 2.06% to 2.7%. 
	As the total concentration sum of both the citric acid and citrate salt of claims 31 and 36 are a range from about 1.5% to about 2.3%, US Pub 625 discloses a combined range (2.06% to 2.7%) of citric acid and sodium citrate dihydrate salt that would render the concentration range of claim 31 obvious. See MPEP 2144.05 obviousness of overlapping range.   
	Claims 32 and 37 are directed to the pharmaceutical compositions of claims 31 and 36, wherein the citric acid monohydrate is in an amount of less than 0.5% and the sodium citrate dihydrate is in an amount of less than 1.8% w/v.
	As the total concentration sum of both the citric acid and citrate salt of claims 32 and 37 are from less than 2.3% total concentration range,  US Pub 625 discloses a combined range (2.06% to 2.7%) of citric acid and sodium citrate dihydrate salt that would render the concentration range of claim 32 obvious. See MPEP 2144.05 obviousness of overlapping ranges.   
	Claims 33 and 38 are directed to the pharmaceutical composition of claims 32 and 35, wherein a combined amount of citric acid monohydrate and sodium citrate dihydrate in the pharmaceutical composition is less than 2.3% w/v.
	As the total concentration sum of both the citric acid and citrate salt of claim 33 is from less than 2.3% total concentration range,  US Pub 625 discloses a combined range (2.06% to 2.7%) of citric acid and sodium citrate dihydrate salt that would render the concentration range of claim 33 obvious. See MPEP 2144.05 obviousness of overlapping range.   
Regarding claims 35 and 40 and the claimed concentrations, of at least 10 millimolar, as noted above, it is pointed out that these claims depend from claim 1 reciting a limitation of a pH range of about above 4.5. 
The pH range, of about 4.5, is known to be buffered by concentrations of 0.1 M citric acid to an equivalent of 100 millimolar, adjusted to 100 ml volume with deionized water, to a citrate buffer pH range of 3.0 to 6.2. This is evidenced by Mohan, Calbiochem Buffers, see page 19. 
	Therefore, it would be routine to one of ordinary skill in the art to achieve a concentration of 10 millimolar of citrate buffer, capable of reaching a pH range claimed by applicant, values known to be pH 3 to 6.2, by starting with 0.1 M citric acid and diluting to 100 ml volume with water.
As such, the pending claims of the instant application are obvious over the cited prior art.

	Claims 1-3, 5, 12, 14, 15, 16, 17, 18, 24, 25, 29-33, 35-38 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 13 and 14-16 of US Patent 11020361 (formerly Application No. 16181841) in view of US Pub 20040081625 A1.
The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.
	Regarding claims 1-3 and 12 and the limitations of an intranasal MCP formulation comprising MCP, benzyl alcohol or benzalkonium chloride, and the recited limitation of a pH above about 4.5, US Patent 11020361 claims a method of treating gastroparesis in a patient, comprising intranasally administering to the patient an amount of a metoclopramide composition effective to deliver about 15 mg of metoclopramide, or a pharmaceutically-acceptable salt thereof, to the patient, wherein the composition comprises citrate in a concentration of at least about 10 millimolar, and wherein the intranasally administering is effective to treat gastroparesis,  see claim 1. 	
	US Patent 11020361 does not necessarily recite the citrate concentration, comprising a citric acid monohydrate and sodium citrate dihydrate. 

    PNG
    media_image1.png
    119
    318
    media_image1.png
    Greyscale

Citric acid monohydrate

    PNG
    media_image2.png
    89
    159
    media_image2.png
    Greyscale

Sodium citrate dihydrate
	However such combination citrate/citric acid buffers to achieve a pH touching or adjacent the claimed limitation of above 4.5 is known in the art as per US Pub 625 (aka Sharpe) in the field of intranasal formulations. 
	US Pub 625 is directed to an intranasal pharmaceutical composition comprising Citric Acid Monohydrate USP and Sodium Citrate Dihydrate USP (see Table 1 and paragraph 6).
	US Pub 625 discloses that “sodium citrate dihydrate and citric acid monohydrate serve as a buffering system to achieve and maintain a target pH of about 4.5.” See paragraph 6. 
	Accordingly, as sodium citrate dihydrate and citric acid monohydrate buffer systems are known to achieve a pH touching upon the claimed range used for intranasal formulations, one of ordinary skill in the art would have a rationale to look towards US Pub 625 in combination with ‘281 patent to render the claimed invention obvious. 
	Regarding claims 1-3, 12 and 16 and the various limitations of benzalkonium chloride, pH of at least about 4.6, and a buffer; Pat ‘361 discloses its MCP formulation further comprises benzalkonium chloride (see claim 3), and a buffer (see claim 2); wherein the MCP formulation has a pH of above about 4.5 (see claim 5).  See also claim 6 that discloses benzyl alcohol also.  
	Regarding claim 5 and the limitation of O.D. disclosed therein, because patent ‘361 teaches the claimed composition, such properties are necessarily present. 
	Regarding claims 14 and 15 and the limitation of benzalkonium chloride therein, the 361 patent disclose the same limitation, i.e., concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), see claim 4. 	
	Regarding claims 17 and 24 and the limitation therein of benzyl alcohol in the claimed concentration range, the 361 Patent discloses the same, the metoclopramide composition has a benzyl alcohol concentration from about 0.01% (w/v) to about 0.8% (w/v), see claim 13.
	Regarding claim 18 and the limitation of osmolality claimed therein for the MCP composition, the 361 patent discloses its metoclopramide composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, see claim 7.
	Regarding claim 25 and the limitation therein, the 361 patent discloses the metoclopramide composition further comprises at least one member of the group consisting of a salt, EDTA, sorbitol, a sugar, or a flavoring agent, see claim 14.
	Regarding claims 29-30 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, claims 15-16 of the 361 Patent disclose the intranasal spray administration administered as two sprays.  Claims 15-16 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device.
	Claims 31 and 36 are directed to the pharmaceutical composition of claim 1, wherein the citric acid monohydrate is in an amount of from about 0.2% to about 0.5% w/v, from about 0.25% to about 0.4% w/v, or from about 0.3% to about 0.35% w/v and the sodium citrate dihydrate is in an amount from about 1.0 to about 1.8% w/v, from about 1.2 to about 1.6% w/v, or from about 1.3 to about 1.5% w/v.
	It is noted that claims 31 and 36 discloses combinations of the citric acid monohydrate and sodium citrate dihydrate, in total concentration combined from about 1.2% up to an upper concentration of about 2.3%. 
	As noted above, a broad and reasonable interpretation is that either the monohydrate citric acid or the sodium citrate dihydrate are functional equivalents as when they are in a buffered liquid water solution, they each will donate a citrate anion capable of acting as a weak acid buffer for pH adjustment to that claimed.  Therefore, as both the citric acid monohydrate and sodium citrate dihydrate are equivalents, where the combined concentration of the citrate buffer would be a range of about 1.5% to about 2.3 % ( the addition of the two lowest and two highest concentration ranges of claim 31). 
	Regarding claims 31 and 36, Table 1 US Pub 625 discloses 
	Citric acid monohydrate USP	18-24 mg/g (i.e. 1.8 to 2.4%)
	Sodium citrate, dihydrate 2.6-3.0 mg/g (0.26 to 0.3%) ) which results in a concentration of 20.6-27 mg/G of liquid solution, or equivalent to 2.06% to 2.7%. 
	As the total concentration sum of both the citric acid and citrate salt of claims 31 and 36 are a range from about 1.5% to about 2.3%, US Pub 625 discloses a combined range (2.06% to 2.7%) of citric acid and sodium citrate dihydrate salt that would render the concentration range of claim 31 obvious. See MPEP 2144.05 obviousness of overlapping range.   
	Claims 32 and 37 are directed to the pharmaceutical compositions of claims 31 and 36, wherein the citric acid monohydrate is in an amount of less than 0.5% and the sodium citrate dihydrate is in an amount of less than 1.8% w/v.
	As the total concentration sum of both the citric acid and citrate salt of claims 32 and 37 are from less than 2.3% total concentration range,  US Pub 625 discloses a combined range (2.06% to 2.7%) of citric acid and sodium citrate dihydrate salt that would render the concentration range of claim 32 obvious. See MPEP 2144.05 obviousness of overlapping ranges.   
	Claims 33 and 38 are directed to the pharmaceutical composition of claims 32 and 35, wherein a combined amount of citric acid monohydrate and sodium citrate dihydrate in the pharmaceutical composition is less than 2.3% w/v.
	As the total concentration sum of both the citric acid and citrate salt of claim 33 is from less than 2.3% total concentration range,  US Pub 625 discloses a combined range (2.06% to 2.7%) of citric acid and sodium citrate dihydrate salt that would render the concentration range of claim 33 obvious. See MPEP 2144.05 obviousness of overlapping range.   
Regarding claims 35 and 40 and the claimed concentrations, of at least 10 millimolar, as noted above, it is pointed out that these claims depend from claim 1 reciting a limitation of a pH range of about above 4.5. 
The pH range, of about 4.5, is known to be buffered by concentrations of 0.1 M citric acid to an equivalent of 100 millimolar, adjusted to 100 ml volume with deionized water, to a citrate buffer pH range of 3.0 to 6.2. This is evidenced by Mohan, Calbiochem Buffers, see page 19. 
	Therefore, it would be routine to one of ordinary skill in the art to achieve a concentration of 10 millimolar of citrate buffer, capable of reaching a pH range claimed by applicant, values known to be pH 3 to 6.2, by starting with 0.1 M citric acid and diluting to 100 ml volume with water.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a similar pharmaceutical composition for treating gastroparesis with MCP with overlapping, if not identical scope.  
As such, the claims of the instant application are obvious in view of the cited art. 

Claims 1-3, 5, 12, 14, 16, 18, 25, 29-33, 35-38 and 40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 11-21 of co-pending Application No. 16646527 in view of US Pub 20040081625 A1.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  
Regarding claims 1 and 12 and the limitation of an intranasal formulation of MCP, Application No. 16646527 claims a method of achieving a therapeutically effective area under the curve (AUC) extrapolated to infinity from dosing time (AUC.sub.0-infinity) of metoclopramide in a subject in need thereof, comprising intranasally administering an intranasal pharmaceutical composition to the subject, wherein the intranasal pharmaceutical composition comprises: 
 15 mg metoclopramide or a pharmaceutically acceptable salt thereof, and wherein following said administering the subject exhibits an AUC.sub.0-infinity of metoclopramide which is at least as great as that provided by oral administration to the subject of an oral composition comprising 10 mg metoclopramide, see claim 1.
Regarding claims 1-3, 12 and 14 and the limitations of benzalkonium chloride, and/or a buffer (citrate), Application No. 16646527 discloses the intranasal pharmaceutical composition further comprises a citrate buffer and benzalkonium chloride, see claim 2. 
Regarding claims 1, 3, 12 and 16 and the limitations of pH, Application No. 16646527 discloses a starting pH of at least about 4.6 and 5.0, see claims 11-12. 
	Application No. 16646527 does not necessarily recite the citrate concentration, comprising a citric acid monohydrate and sodium citrate dihydrate. 

    PNG
    media_image1.png
    119
    318
    media_image1.png
    Greyscale

Citric acid monohydrate

    PNG
    media_image2.png
    89
    159
    media_image2.png
    Greyscale

Sodium citrate dihydrate
	However such combination citrate/citric acid buffers to achieve a pH touching or adjacent the claimed limitation of above 4.5 is known in the art as per US Pub 625 (aka Sharpe) in the field of intranasal formulations. 
	US Pub 625 is directed to an intranasal pharmaceutical composition comprising Citric Acid Monohydrate USP and Sodium Citrate Dihydrate USP (see Table 1 and paragraph 6).
	US Pub 625 discloses that “sodium citrate dihydrate and citric acid monohydrate serve as a buffering system to achieve and maintain a target pH of about 4.5.” See paragraph 6. 
	Accordingly, as sodium citrate dihydrate and citric acid monohydrate buffer systems are known to achieve a pH touching upon the claimed range used for intranasal formulations, one of ordinary skill in the art would have a rationale to look towards US Pub 625 in combination with ‘281 patent to render the claimed invention obvious.
Regarding claim 5 and the limitation of O.D. disclosed therein, because Application No. 16646527 teaches the claimed composition, such properties are necessarily present.
Regarding claim 18, Application No. 16646527 teaches wherein the intranasal pharmaceutical composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, see claim 16.
Regarding claim 25 and the limitation therein, Application No. 16646527 teaches wherein the intranasal pharmaceutical composition further comprises at least one member of the group consisting of a salt, EDTA, sorbitol, a sugar (including a reduced sugar, such as sorbitol) or a flavoring agent. 
Regarding claims 29-30 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, Application No. 16646527 discloses the intranasal administration of its MCP formulation, see claims 20 and 21. Claims 20- 21 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device at a pre-defined dose of either two sprays, or in a volume between 40 and 80 microliters.
	Regarding claims 29-30 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, claim 27 of the 281 Patent discloses the intranasal administration of its MCP formulation. Claims 27 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device.
	Claims 31 and 36 are directed to the pharmaceutical composition of claim 1, wherein the citric acid monohydrate is in an amount of from about 0.2% to about 0.5% w/v, from about 0.25% to about 0.4% w/v, or from about 0.3% to about 0.35% w/v and the sodium citrate dihydrate is in an amount from about 1.0 to about 1.8% w/v, from about 1.2 to about 1.6% w/v, or from about 1.3 to about 1.5% w/v.
	It is noted that claims 31 and 36 discloses combinations of the citric acid monohydrate and sodium citrate dihydrate, in total concentration combined from about 1.2% up to an upper concentration of about 2.3%. 
	As noted above, a broad and reasonable interpretation is that either the monohydrate citric acid or the sodium citrate dihydrate are functional equivalents as when they are in a buffered liquid water solution, they each will donate a citrate anion capable of acting as a weak acid buffer for pH adjustment to that claimed.  Therefore, as both the citric acid monohydrate and sodium citrate dihydrate are equivalents, where the combined concentration of the citrate buffer would be a range of about 1.5% to about 2.3 % ( the addition of the two lowest and two highest concentration ranges of claim 31). 
	Regarding claims 31 and 36, Table 1 US Pub 625 discloses 
	Citric acid monohydrate USP	18-24 mg/g (i.e. 1.8 to 2.4%)
	Sodium citrate, dihydrate 2.6-3.0 mg/g (0.26 to 0.3%) ) which results in a concentration of 20.6-27 mg/G of liquid solution, or equivalent to 2.06% to 2.7%. 
	As the total concentration sum of both the citric acid and citrate salt of claims 31 and 36 are a range from about 1.5% to about 2.3%, US Pub 625 discloses a combined range (2.06% to 2.7%) of citric acid and sodium citrate dihydrate salt that would render the concentration range of claim 31 obvious. See MPEP 2144.05 obviousness of overlapping range.   
	Claims 32 and 37 are directed to the pharmaceutical compositions of claims 31 and 36, wherein the citric acid monohydrate is in an amount of less than 0.5% and the sodium citrate dihydrate is in an amount of less than 1.8% w/v.
	As the total concentration sum of both the citric acid and citrate salt of claims 32 and 37 are from less than 2.3% total concentration range,  US Pub 625 discloses a combined range (2.06% to 2.7%) of citric acid and sodium citrate dihydrate salt that would render the concentration range of claim 32 obvious. See MPEP 2144.05 obviousness of overlapping ranges.   
	Claims 33 and 38 are directed to the pharmaceutical composition of claims 32 and 35, wherein a combined amount of citric acid monohydrate and sodium citrate dihydrate in the pharmaceutical composition is less than 2.3% w/v.
	As the total concentration sum of both the citric acid and citrate salt of claim 33 is from less than 2.3% total concentration range,  US Pub 625 discloses a combined range (2.06% to 2.7%) of citric acid and sodium citrate dihydrate salt that would render the concentration range of claim 33 obvious. See MPEP 2144.05 obviousness of overlapping range.   
Regarding claims 35 and 40 and the claimed concentrations, of at least 10 millimolar, as noted above, it is pointed out that these claims depend from claim 1 reciting a limitation of a pH range of about above 4.5. 
The pH range, of about 4.5, is known to be buffered by concentrations of 0.1 M citric acid to an equivalent of 100 millimolar, adjusted to 100 ml volume with deionized water, to a citrate buffer pH range of 3.0 to 6.2. This is evidenced by Mohan, Calbiochem Buffers, see page 19. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a similar pharmaceutical composition treating gastroparesis with MCP with overlapping, if not identical scope.  
As such, the claims of the instant application are obvious in view of the cited art.




Claim Objections
Claims 34 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Table 2-1 of the specification, page 32, identifies two MCP formulations with the amounts of citric acid monohydrate and sodium citrate dihydrate as per claims 34 and 39 as Formulations F-60 and F-P, where F-60 further comprises benzyl alcohol, while F-P further comprises benzalkonium chloride solution and sorbitol. Table 2-3b  and paragraph 84 are noted for observed color and clarity stability of these formulations.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
                                                                                                                                                                                     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/
Examiner, Art Unit 1629     

/James D. Anderson/Primary Examiner, Art Unit 1629